Citation Nr: 9928117	
Decision Date: 09/29/99    Archive Date: 10/12/99

DOCKET NO.  97-29 309A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for bilateral ankle, 
knee, and leg disabilities secondary to service-connected 
left hip and low back disabilities.  

2.  Entitlement to an increase in the 30 percent evaluation 
currently assigned for service-connected degenerative 
arthritis of the left hip secondary to slipped capital 
femoral epiphysis.  

3.  Entitlement to an increase in the 10 percent evaluation 
currently assigned for service-connected chronic low back 
strain.  


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran had active service from February 1946 to January 
1949 and from October 1950 to August 1951.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1997 decision by the RO 
which found the claim of secondary service connection for 
bilateral ankle, knee, and leg disabilities was not well 
grounded, and denied increased ratings for service-connected 
left hip disability and low back strain.  

In a letter received in August 1996, the veteran appears to 
be requesting a total disability rating based on individual 
unemployability.  This issue, which is not inextricably 
intertwined with the issue on appeal, is referred to the RO 
for appropriate action.


FINDING OF FACT

No competent evidence has been submitted to establish that 
the veteran's bilateral ankle, knee, and leg problems are 
caused or aggravated by a service-connected disability, and 
the claim for secondary service connection is not plausible.  



CONCLUSION OF LAW

The veteran has not submitted evidence of a well-grounded 
claim of secondary service connection for bilateral ankle, 
knee, and leg disabilities.  38 U.S.C.A. § 5107 (West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 C.F.R. § 3.310(a) (1998), secondary service 
connection shall be awarded when a disability "is proximately 
due to or the result of a service-connected disease or injury 
. . . ."  Additional disability resulting from the 
aggravation of a non-service-connected condition by a 
service-connected condition is also compensable under 38 
C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 
(1995) (en banc).  A claim for secondary service connection, 
like all claims, must be well grounded.  38 U.S.C. § 5107(a); 
see Proscelle v. Derwinski, 2 Vet. App. 629, 633 (1992).  A 
claim is well grounded if it is plausible.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  Where the 
determinative issue involves medical etiology or a medical 
diagnosis, competent medical evidence that a claim is 
"plausible" or "possible" is generally required for the claim 
to be well grounded.  See Heuer v. Brown, 7 Vet. App. 379, 
384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
Lay persons cannot fulfill this function because lay persons 
are not competent to offer medical opinions.  See Grottveit, 
supra; Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
38 U.S.C.A. §  5107 provides that the claimant's submission 
of a well-grounded claim gives rise to the VA's duty to 
assist him in the development of facts pertinent to his 
claim.  If he has not presented a well-grounded claim, his 
appeal must fail, and there is no further duty to assist him 
in the development of the claim.  In other words, the finding 
of a well-grounded claim is a condition precedent to the duty 
to assist and absent a well-grounded claim, there is no duty 
to assist.  


In this case, the veteran does not allege, nor does the 
evidence show, that his bilateral ankle, knee, and leg 
problems had its onset in or were aggravated by service.  
Rather, the veteran contends that his bilateral ankle, knee, 
and leg problems, manifest by throbbing pain and weakness, 
were caused by his service-connected left hip and low back 
disabilities.  

While the veteran has argued that his bilateral ankle, knee, 
and leg problems were caused by his left hip and low back 
disabilities, he has not presented any competent medical 
evidence to support his lay assertions.  The veteran, as a 
layman, is not competent to provide an opinion regarding 
medical causation or the etiological relationship between any 
chronic disability now present and his service-connected 
disabilities.  See Espiritu.  Moreover, a July 1996 VA 
hospital report indicated that the veteran's leg and calf 
pain was due to peripheral vascular disease with intermittent 
claudication.  Similarly, a June 1997 VA examination report 
indicated that the neurological changes in the veteran's 
lower extremities were probably due to diabetic peripheral 
neuropathy.  The latter report also noted that there was no 
evidence of muscle weakness in the veteran's lower 
extremities.  Furthermore, a review of the evidentiary record 
does not reveal any medical opinion that the veteran's 
bilateral ankle, knee, or leg problems have been aggravated 
by the service-connected left hip or low back disabilities.  

In the absence of competent medical evidence linking the 
veteran's bilateral ankle, knee, or leg problems to a 
service-connected disability, or that his nonservice-
connected bilateral ankle, knee, or leg problems have 
actually been aggravated by his service-connected left hip or 
low back disabilities, the Board finds that his claim for 
secondary service connection is not well grounded, and the 
appeal is denied.  


ORDER

As well-grounded claims of service-connection for bilateral 
ankle, knee, and leg disabilities secondary to service-
connected left hip and low back disabilities have not been 
presented, the appeal is denied.  


REMAND

Regarding the claims for increased ratings for the veteran's 
service-connected degenerative arthritis of the left hip and 
low back strain, the Board notes that the veteran was 
examined by VA in February and June 1997.  However, the 
examiners did not provide sufficiently detailed information 
to evaluate the functional limitations resulting from the 
disabilities, as required by 38 C.F.R. § 4.40 (1998).  
Additionally, the latter examination report indicated that 
the veteran's complaint of radiating left leg pain was 
consistent with sciatica and that he was going to order an 
EMG study to determine whether there was significant evidence 
of left-sided sciatica.  However, the evidentiary record as 
currently constituted does not indicate whether any such 
study was undertaken.  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court") held that the Board erred in not 
adequately considering functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45, when evaluating a service-connected 
disability involving a joint.  Thus, because the Codes used 
to rate the veteran's left hip and low back disabilities are 
cast, in large measure, in terms of limitation of motion, any 
additional function loss due to pain on use, incoordination, 
weakness, fatigability, or during flare-ups must be expressed 
in terms of the degree of additional range-of-motion loss or 
ankylosis.  DeLuca.   

Where, as here, the record before the Board is inadequate to 
render a fully informed decision, a remand to the RO is 
required in order to fulfill the statutory duty to assist.  
Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).  

In light of the veteran's contentions and the current 
evidence of record, it is the decision of the Board that 
further development is necessary prior to appellate review.  
Accordingly, the case is REMANDED to the RO for the following 
development:  

1.  The RO should take appropriate steps 
to contact the veteran and obtain the 
names and addresses of all medical care 
providers who treated him for his 
service-connected left hip and low back 
disabilities since 1997.  Based on his 
response, the RO should attempt to obtain 
copies of all such records from the 
identified treatment sources, as well as 
any VA clinical records not already of 
record, and associate them with the 
claims folder.  If the EMG study referred 
to in the June 1997 VA examination report 
was performed, the RO should also obtain 
a copy of that report.  

2.  The veteran should be afforded VA 
orthopedic and neurological examinations 
in order to determine the current 
severity of his service-connected left 
hip and low back disabilities.  The RO 
should also inform the veteran of the 
consequences of failing to report for any 
scheduled examinations.  The claims 
folder and a copy of this REMAND must be 
made available to the examiners for 
review.  All indicated tests and studies 
should be accomplished, and the clinical 
findings should be reported in detail.  
The examiners should provide the 
answers/findings indicated below to each 
question or instruction posed.  The 
answers should be proceeded with the 
Roman numeral corresponding to the Roman 
numeral of the question or instruction.  
No instruction/question should be left 
unanswered.  If the examiners find that 
it is not feasible to answer a particular 
question or follow a particular 
instruction, he or she should so indicate 
and provide an explanation.  All 
manifestations referable to intercurrent 
disabilities should be dissociated, if 
possible, from the effects of the service 
connected disabilities.  The findings 
should be typed or otherwise recorded in 
a legible manner for review purposes.  

The orthopedic examiner should determine 
as follows:  

I.  The normal range of motion 
of the lumbar spine and hip in 
degrees and any limitation of motion 
or ankylosis in the veteran's lower 
back and left hip.  For VA purposes, 
hip flexion is from 0 to 125 degrees 
and hip abduction is from 0 to 45 
degrees.  38 C.F.R. § 4.71, Plate II 
(1998).  

	II.  Whether there is muscle 
spasm on extreme forward bending; 
loss of lateral spine motion, 
unilateral, in standing position; 
listing of the whole spine to the 
opposite side; positive Goldthwait's 
sign; loss of lateral motion; 
osteoarthritic changes; narrowing or 
irregularity of joint spine; or 
abnormal mobility on forced motion.  

III.  Whether there is fracture 
of the surgical neck with false 
joint; fracture of the shaft or 
anatomical neck of the femur with 
non-union with loose motion; or 
nonunion, without loose motion, 
weightbearing preserved with aid of 
brace.   

            IV.  Whether the lumbar 
spine or left hip exhibits weakened 
movement, excess fatigability, or 
incoordination attributable to the 
service connected disabilities.  If 
feasible, these determinations 
should be expressed in terms of the 
degree of additional range of motion 
loss or ankylosis due to any excess 
fatigability, weakened movement or 
incoordination.  If there is 
functional impairment equating to 
ankylosis of the low back, the 
examiner should note whether it is 
favorable or unfavorable.  If there 
is functional impairment equating to 
ankylosis of the hip, the examiner 
should note whether it is 
unfavorable, intermediate, or 
favorable and specify the angle of 
flexion and adduction or abduction.  
The examiner should also note 
whether the functional disability is 
equivalent to the foot not reaching 
the ground and manifestations 
resulting in the necessity to use 
crutches.  If any determination 
cannot feasibly be made, it should 
be so indicated.  

	V.  Whether pain could 
significantly limit functional 
ability during flare-ups or when the 
lumbar spine or left hip is used 
repeatedly over a period of time.  
This determination should also, if 
feasible, be portrayed in terms of 
the degree of additional loss of 
range of motion or ankylosis due to 
pain on use or during flare-ups.  If 
there is functional impairment 
equating to ankylosis of the low 
back, the examiner should note 
whether it is favorable or 
unfavorable.  If there is functional 
impairment equating to ankylosis of 
the hip, the examiner should note 
whether it is unfavorable, 
intermediate or favorable and 
specify the angle of flexion and 
adduction or abduction and note 
whether the disability is equivalent 
to the foot not reaching the ground 
and manifestations resulting in the 
necessity of using crutches.  If any 
determination cannot feasibly be 
made, it should be so indicated.  

The neurological examiner should note as 
follows:

	I.  Whether the veteran has 
manifestations of intervertebral 
disc syndrome or other neurological 
abnormalities  which are at least as 
likely as not attributable to the 
veteran's service-connected low back 
condition.  

	II.  If so, the diagnosis 
should be specified and all 
manifestations recorded.  If 
intervertebral disc syndrome is a 
manifestation of the service 
connected back disability, the 
examiner should note whether there 
is characteristic pain and 
demonstrable muscle spasm, absent 
ankle jerk or other neurological 
findings appropriate to site of the 
diseased disc.  The examiner should 
also note whether the attacks are 
recurring and the frequency of the 
attacks.  

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
development requested herein above was 
conducted and completed in full.  In 
particular, the RO should determine if 
all medical findings necessary to rate 
the veteran's service-connected 
disabilities have been provided by the 
examiners and whether the examiners have 
responded to all questions posed.  
Specific attention is directed to the 
examination reports.  If the reports do 
not include adequate responses to the 
specific opinions requested, the report 
must be returned for corrective action.  
38 C.F.R. § 4.2 (1998).   

4.  After the requested development has 
been completed, the RO should again 
review the veteran's claims.  If the 
benefits sought on appeal remain denied, 
the veteran and his representative should 
be furnished a Supplemental Statement of 
the Case, which should include, if 
appropriate, citation to § 3.655, and 
given the opportunity to respond thereto.  
If the veteran fails to appear for the 
examination, copies of correspondence 
informing him of the date and place of 
the examination and of the consequences 
of failing to report for all examinations 
should be included in the claims folder.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  The Board intimates 
no opinion, either legal or factual, as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



			
	Iris S. Sherman
	Member, Board of Veterans' Appeals






